Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/650,583 filed 3/25/20. Claims 1-16 are pending with claim 1 in independent form.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  Claim 7 states “wherein the bumper case is provided at one end of the upper side or the other side of the bumper case”. It is unclear how the bumper case can be provided at an end of or a side of the bumper case. The Examiner is examining the claim as if the limitations read “wherein the bumper case is provided at one end of the upper side or the other side of the portable terminal”.    Claim 15 states “wherein the battery is disposed long along a long side of the battery case on one side inside the battery case”. The Examiner is examining the claim as if the limitations read “wherein the battery is disposed along a long side of the batter case on one side inside the battery case”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. US 2012/0231841 A1 in view of Jeon US 2018/0062687 A1.
Niederberger teaches:
Re: claim 1, A portable terminal case (abstract – mobile phone casing) having a skin condition measuring function (abstract – humidity sensor), comprising: a battery case having a battery therein and attached to the rear surface of the portable terminal (mobile phones inherently will have a battery attached where the battery on a phone will be the opposite side of the phone display side (therefore rear surface)); a moisture measurement unit for receiving the content of moisture in the skin of a user from a moisture measurement sensor (humidity sensor 12) which is provided on the front surface of the bumper case and comes in contact with the skin (abstract; [0025]-[0027] fig. 1-2b) a contact detection unit for receiving information on the presence or absence of a contact between the bumper case and the skin from a contact detection sensor for detecting the presence or absence of the contact ([0027] user covers window 152 in casing 15 with part of skin such as thumb. In doing so, the volume of the cavity 151 becomes disconnected from the exterior of the mobile phone…); an environment measurement unit for receiving surrounding environment information from an environment information measurement sensor for collecting the environment information ([0029]-[0030] humidity signal supplied by humidity sensor 12 may reflect change in humidity in the cavity 151. When window 152 in casing 51 is not covered the humidity sensor 12 detects the humidity of the exterior of mobile phone); and a control unit for collecting the content of moisture and the environment information from the moisture measurement unit and the environment measurement unit according to the detection result of the contact detection unit ([0029]-[0035] control unit 11 of mobile phone 1 analyzes and derives information from humidity signal and its characteristics over time, i.e. its dynamics on properties of the user’s skin and a humidity status of the skin).

Niederberger teaches a case for a portable terminal such as a mobile phone but fails to specifically teach a bumper case coupled to the battery case and surrounding the edges of the portable terminal.

However, Jeon teaches a portable charging case for a portable terminal such as a mobile phone 901 with a bumper portion 1105 configured to surround and protect the side surfaces of the portable terminal 901 where portable terminal 901 inherently has a battery for power).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the bumper case of Jeon into the portable terminal case of Niederberger, as an obvious matter of design choice to surround and protect the surfaces of a mobile phone ([0061]).

Niederberger as modified by Jeon additionally teaches:
Re: claim 3, Niederberger additionally teaches the portable terminal case according to claim 2, wherein the communication unit further transmits data to the portable terminal, and the control unit transmits the content of moisture and the environment information to at least one of the server and the portable terminal ([0029], [0031]; claims 9, 11-12; properties of the user’s skin including humidity status of the skin may be presented to the user via the output unit 14 by control unit 11).  

Re: claim 4, Niederberger additionally teaches the portable terminal case according to claim 3, wherein the control unit transmits the content of moisture and the environment information according to a predetermined time interval ([0032]-[0034]   

Re: claim 5, Niederberger additionally teaches the portable terminal case according to claim 1, further comprising a portable terminal interface unit for transmitting the data and power of the battery to the portable terminal (mobile phone 1 inherently includes an interface for transmitting power to power the mobile phone 1 and data to the mobile phone 1 including to the mobile phone 1). 

Re: claim 6, Jeon additionally teaches the portable terminal case according to claim 5, wherein the portable terminal interface unit includes:  5PRELIMINARY AMENDMENTAttorney Docket No.: Q254203 Appln. No.: National Stage of PCT/KR2018/011467 a terminal 1307 provided at a lower end portion (fig. 13 is located at lower end portion of bumper portion 1105) of the battery case and connected to a connection port 1301 provided at a lower side of the portable terminal (portable terminal 901); and a case connection port 1501 configured to couple to a separate cable ([0081]) that is connected to the connection port of the portable terminal 901, and wherein the battery is chargeable by the cable ([0081]).  

Re: claim 10, Niederberger additionally teaches the portable terminal case according to claim 1, further comprising an output unit for transmitting status information to the user (output unit 14 in form of display 141; properties of the user’s skin including humidity status of the skin may be presented to the user via the output unit 14).  

Claim(s) 2, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. US 2012/0231841 A1 in view of Jeon US 2018/0062687 A1, as applied to claim 1 above, and further in view of Hibino et al. WO 2014006839A1 (machine translation provided).
The teachings of Niederberger and Jeon have been discussed above.
Niederberger as modified by Jeon teaches transmitting the data to a user interface of the portable terminal but fails to specifically teach a communication unit configured to transmit data to a server that provides a service for managing skin condition measurement data, wherein the control unit transmits the content of moisture and the environment information to the server through the communication unit.  

However, Hibino teaches transmitting the data to a user interface of the portable terminal but fails to specifically teach a communication unit configured to transmit data to a server that provides a service for managing skin condition measurement data, wherein the control unit transmits the content of moisture and the environment information to the server through the communication unit (page 4, paragraph 2, mobile terminal 1 has a bidirectional communication function, information on skin characteristics…is transmitted to the server via the network).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the transmission of the skin condition measurement data of Hibino into the mobile phone with humidity sensor system of Niederberger as modified by Jeon, as an obvious matter of design choice to allow the skin condition information to be securely stored for further evaluation.

Niederberger as modified by Jeon and Hibino additionally teaches:
Re: claim 8, Hibino additionally teaches the portable terminal case according to claim 1, wherein the environment information measurement sensor is disposed on the rear surface of the battery case, and the environment information measurement sensor includes a temperature sensor measuring surrounding temperature and a humidity sensor measuring humidity   

Re: claim 11, Hibino additionally teaches the portable terminal case according to claim 1, wherein the moisture measurement sensor includes: (page 8) a first electrode 310 oscillating a predetermined frequency; a second electrode 311 surrounding the first electrode and receiving a frequency oscillated from the first electrode; and an insulator R insulating the first electrode and the second electrode, and wherein the moisture measurement sensor calculates the content of moisture 304 based on a difference between a value oscillated at the first electrode and a value received at the second electrode (phase comparator 304E detects a difference in frequency between the outputs of the oscillation circuits 304B and 304D…voltage output from FV conversion circuit 304G corresponds to moisture content of the skin and can be converted into the moisture content using a predetermined algorithm).   

Allowable Subject Matter
Claims 7, 9, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 7 and all its dependencies, wherein the bumper case is provided at one end of the upper side or the other side of the bumper case, and includes a bracket formed in parallel with the front surface of the portable terminal, and the moisture measurement unit and the contact detection sensor are disposed in the front surface of the bracket when combined with all the limitations of claim 1 from which it depends. With respect to claim 9 and all its dependencies, the lower end portion of the battery case is provided with a support portion for supporting the lower end portion of the portable terminal, the support portion is provided with a portable terminal interface unit for transmitting power of the battery to the portable terminal, and  6PRELIMINARY AMENDMENTAttorney Docket No.: Q254203 Appln. No.: National Stage of PCT/KR2018/011467 the environment information measurement sensor is disposed on the rear of the support portion, when combined with all the limitations of claims 1 and 8 from which it depends. With respect to claim 12 and all its dependencies, wherein the control unit is configured to change the frequency oscillated at the first electrode, when combined with all the limitations of claims 1 and 11 from which it depends.  With respect to claim 14 and all its dependencies, wherein the first electrode and the second electrode are concentric, an outer diameter of the first electrode is 1.5 mm, an outer diameter of the second electrode is 6 mm, and an interval between an outer peripheral surface of the first electrode and an inner peripheral surface of the second electrode is 1 mm, when combined with all the limitations of claims 1 and 11 from which it depends. With respect to claim 15 and all its dependencies, wherein the battery is disposed long along a long side of the battery case on one side inside the battery case, and a substrate provided with the control unit is formed in an 'L' shape so as not to be overlapped with the battery and is disposed inside the battery case, when combined with the limitations of claim 1 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH